DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed March 24, 2022.  Applicant has amended claims 1, 17 and 20, canceled claim 13 and added claim 21.  Currently, claims 1-12, 14-21 are pending.   The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-12, 14-20 are withdrawn in light of applicant’s amendments to claims 1, 17 and 20.
The 35 U.S.C. 103 rejections of claims 1-12, 14-20 are withdrawn in light of applicant’s amendments to claims 1, 17 and 20.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s remarks submitted on 3/24/22 have been considered and are persuasive in regards to the 101 rejection.  Applicant’s 103 rejections are moot and not persuasive in light of the newly cited You reference.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-2, 4, 8-10, 14, 16-18, 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loveland et al. (US 6,810,383 B1) (hereinafter Loveland) in view of You et al. (US 2016/0306673 A1) (hereinafter You).

Claims 1, 17 and 20:
Loveland, as shown, discloses the following limitations of claims 1, 17 and 20:
A system (and corresponding non-transitory medium and method - col 17, line 3-16, showing equivalent computer functionality) comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to perform operations (col 17, line 3-16, showing equivalent computer functionality) comprising:
receiving, from a task-requester computing device associated with a task to be distributed, an information set, associated with the task, that includes a description of the task (col 5, line 58 to col 6, line 13, " a task input system which collects task information for processing. An exemplary embodiment in the insurance industry may comprise a claims collection system where insured parties may file claims on insured property. A preferred embodiment uses an Internet-based claim filing system wherein insured parties may access and fill out web-based forms to input and at least one task-processing rule for accepting a task result received from a task-execution information processing system (col 9, line 4-10, "These rules may also comprise escalation report rules which involve obligations to contact parties within a specified time period or to decline or reassign a task when it can not be completed according to specified parameters. These rules may also comprise pre-escalation rules including rules governing acceptance and acknowledgment of task assignments as well as others.");
transmitting a first notification regarding the task to a set of one or more task-execution information processing systems (col 2, line 43-53, "Once an embodiment of the present invention has determined that task information is complete, a service provider is selected. This selection may be based on the type of claim made including the type of work involved in satisfying the claim, the estimated claim 
receiving at least one task result associated with the task from at least one task-execution information processing system of the set of one or more task-execution information processing systems (col 12, line 54-65, where it would have been obvious to one of ordinary skill in the art that task progress shows task results because progress implies some part that is accomplished and thus improving the task assigning, col 1, line 8-16);
determining that the task-processing rule is not satisfied, by a comparison of the task result with the task-processing rule (col 16, line 14-21, "These rules will dictate requirements to which a service provider must adhere during project execution. Service provider progress is monitored 148 during project execution to determine compliance with rules. If a rule violation is detected 324 during process monitoring 148 an assignor, owner or other party will be notified of the violation and the service provider's performance record or quality rating may be adjusted accordingly.");
in response to determining that the task-processing rule is not satisfied, updating the set of one or more task-execution information processing systems to include at least one new task- execution information processing system (col 16, line 21-36, 
transmitting a second notification regarding the task to the at least one new task- execution information processing system (col 16, ine 22-36, "significant rule violations 151 during initial project steps will trigger an escalation procedure 150. Depending on the particular violation and the process rules 42 established for the project 324, alerts or other notification 326 will be communicated to inform parties of the violation. Automated alerts may be communicated to stakeholders or other parties 330 based on the contact information stored in contact data 2.").
Loveland, however, does not specifically disclose identifying at least one new task-execution information processing system that is associated with hardware resources satisfying a condition relating to determining task-execution information processing systems that are to be allowed to participate in the task, wherein the hardware resources affect speed, efficiency, or accuracy when the at least one new task-execution information processing system performs the task.  In analogous art, You discloses the following limitations:
identifying at least one new task-execution information processing system that is associated with hardware resources satisfying a condition relating to determining task-execution information processing systems that are to be allowed to participate in the task, wherein the hardware resources affect speed, efficiency, or accuracy when the at least one new task-execution information processing system performs the task (see para [0032], "In an example where a target task has the critical characteristic as the requirement for storage I/O bandwidth, the second critical 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Loveland with You because better matching specific characteristics for executing tasks (see You, [0003]-[0004]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for resource provisioning as taught by You in the system for automated task management as taught by Loveland combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2 and 18:
	Further, Loveland discloses the following limitations:
wherein the computer-readable non-transitory storage media further comprise instructions operable when executed by one or more of the processors to cause the system to perform operations further comprising: communicatively coupling the one or more processors to: at least one database associated with the task (col 2, line 23-33, "Task or claim information may be augmented by internal files or databases of embodiments of the present invention which may contain task requestor data. In the case of an insurance claim, the internal data may comprise insurance policy limits, policy expiration dates, prior claims made, and other data. 
each of the set of one or more task-execution information processing systems (col 6, line 14-45, "When task information is sufficiently complete, the task may be automatically assigned to a service provider whose information is located in a database which is maintained and managed through the systems and methods of the present invention. The service provider database, in an exemplary embodiment, contains service provider names, addresses, phone numbers, e-mail addresses and other contact information as well as information regarding the provider's experience, types of tasks completed, quality ratings, bonding or insurance limits, costs of tasks completed and other information. A service provider in this exemplary embodiment may be a building contractor who is hired to repair fire damage on an insured residence. The systems, methods and apparatus of embodiments of the present invention comprise databases which store various information used by these embodiments. These databases may be stored as a single database file with information organized for selective access or may be stored as a combination of files which are completely distinct or organized in some type of file hierarchy. Some database files may be stored on a network server accessible to all users, other files may be protected by selective and controlled access. Some database files may also be stored in a divided format with portions located on one physical storage device while others are located on another storage device. The 

Claim 4:
	Further, Loveland discloses the following limitations:
selecting at least one quality metric for a task-execution information processing system based on the information set associated with the task (col 13, line 36-39, "Information regarding agreements and terms 28 may also be input as well as initial quality rating information."); and
identifying a particular task-execution information processing system in the set of one or more task-execution information processing system based on the quality metric, wherein the first notification is transmitted only to the identified task-execution information processing system (col 15, line 37-57, "The example parameters for filtering the list shown in FIG. 19 are merely exemplary and are not to be construed as limiting the scope of the present invention. In this example, the list 238 is first filtered to remove any service providers which are not pre-approved by the particular assignor 240 associated with the project. Quality parameters 242 are then evaluated to remove any service provider which have received poor quality ratings or complaints. The geographical location of the service provider may also be evaluated, as by zip code 244 in this example, to determine if the service provider 

	Claim 8:
Further, Loveland discloses the following limitations:
determining that a given period of time has passed since the second notification was transmitted (col 2, line 54-65, "A notified service provider may then be required to respond to the notification within a prescribed time period. If no response is received in compliance with the system's rules of escalation, the system will either automatically notify the service provider's quality control agent such as a franchise organization if (where applicable), or the system may simply select another service provider who will then be given a period to respond. A task or assignment will automatically be transferred to another service provider either until a compliant response is received or until all automated options have been exhausted.");
in response to determining that the given period of time has passed, updating the set of one or more task-execution information processing systems to include at least one new task- execution information processing system (col 2, line 54-65, "A and
transmitting a third notification regarding the task to the set of one or more task- execution information processing systems and the at least one new task-execution information processing system (col 2, line 54-65, where showing until a compliant response is received shows third and subsequent notifications).

	Claim 9:
Further, Loveland discloses the following limitations:
wherein the first notification and the second notification are transmitted using at least one of a website, a text message, an email message, and an application programming interface (col 2, line 50-53, "This notification may occur via telephone, cell phone, e-mail or other communications media.")

	Claim 10:
	Further, Loveland discloses the following limitations:
determining the set of one or more task-execution information processing systems to which to transmit the first notification by selecting one or more task-execution information processing system based on profile information associated with each task-execution information processing system, wherein the profile information is independent of any previous task completed by each task-execution information processing system (col 2, line 30-43, "When task information is sufficiently complete, the task may be automatically assigned to a service provider whose information is located in a database which is maintained and managed through the systems and methods of the present invention. The service provider database, in an exemplary embodiment, contains service provider names, addresses, phone numbers, e-mail addresses and other contact information as well as information regarding the provider's experience, types of tasks completed, quality ratings, bonding or insurance limits, costs of tasks completed and other information. A 

Claim 14:
Further, Loveland discloses the following limitations:
determining that a quality rating of a new task-execution information processing system satisfies a quality rating specified in the description of the task, wherein a notification regarding the task has not yet been transmitted to the new task-execution information processing system (col 16, line 23-36, " In reference to FIGS. 14 and 21, significant rule violations 151 during initial project steps will trigger an escalation procedure 150. Depending on the particular violation and the process rules 42 established for the project 324, alerts or other notification 326 will be communicated to inform parties of the violation. Automated alerts may be communicated to stakeholders or other parties 330 based on the contact information stored in contact data 2. If the violation can be remedied to the satisfaction of the interested parties 328, remedial instructions will be issued 334 and a corrected estimate or proposal 158 will be generated. When the violation cannot be remedied, the assignment will be disallowed 332 and a new automated assignment process will begin 142."  ); and
adding the new task-execution information processing system to the set of one or more task-execution information processing system (col 16, line 23-36, where the new assignment processes includs notifications/violations of the assignment that 

Claim 16:
Further, Loveland discloses the following limitations:
in response to determining that the task-processing rule is satisfied by task results associated with the at least one task-execution information processing system of the set of one or more task-execution information processing systems or the at least one new task-execution information processing system, providing for display task result information based on the task results received from the at least one task-execution information processing system of the set of one or more task-execution information processing systems or the at least one new task- execution information processing system (col 18, line 20-50,  "Information recorded from change order summary 160 and other task monitoring may be stored as master process data 172 for use in on-line reports 174. On-line reports may be accessed through an Internet site from which data may be downloaded 176 or data may be exported directly to client computers for further processing. In a preferred embodiment, with reference to FIG. 25, customized reports may be generated automatically. These reports may be automatically compiled 354 as data is made available during the task execution and negotiation processes. Reports may be made available to all interested parties 356 which have been authorized by the assignor or owner. Typically, a user will designate the report format desired for each recipient and the data which will be included 358. Often tracker data 36 compiled from touch point data processing 50 

Claim 21:
Loveland does not specifically disclose wherein the condition comprises a minimum processing speed, a minimum network bandwidth, or availability of a graphics processing unit (GPU).  In analogous art, You discloses the following limitations:
wherein the condition comprises a minimum processing speed, a minimum network bandwidth, or availability of a graphics processing unit (GPU) (see para [0032], especially “the provisioning apparatus selects from the third candidate set processing nodes that satisfy the requirement of network bandwidth and at the same 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for resource provisioning as taught by You in the system for automated task management as taught by Loveland combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 6-7, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loveland and You, as applied above, and further in view of Feinstein et al. (US 9,239,719 B1) (hereinafter Feinstein).

Claims 3, 6-7, and 19:
Loveland and You do not specifically disclose communicatively coupling the one or more processors to at least one system configured to manage providing tokens to task-execution information processing systems for completed tasks that satisfy the task-processing rule.  In analogous art, Feinstein discloses the following limitations:
communicatively coupling the one or more processors to at least one system configured to manage providing tokens to task-execution information processing systems for completed tasks that satisfy the task-processing rule (col 7, line 21-35, "in cases where the project board 102 tracks status for a software development project, the columns 202 may correspond to phases in the development process 
determining a token to assign to a task-execution information processing system that submits a task result that satisfies the task-processing rule (col 7, line 21-35, "in cases where the project board 102 tracks status for a software development wherein the first notification and the second notification comprise a notification of the token (col 11, line 53-67, "If the project management module 118 determines that the project data 120 is not 
modifying the token to assign to a task-execution information processing system that submits a task result that satisfies the task-processing rule (col 3, line 25-53, "The position of each task token on the project board may indicate a status or progress of a task associated with the task token. The project board may be arranged into rows and columns. In some implementations, each column on the project board may correspond to a different phase for the tasks on the project board. For example, in cases where the project board tracks the progress of a software development project, the columns may correspond to project phases such as design, implementation, test, complete, shipped, deployed, and so forth. Members of the software development team may move a task token from one column to another to indicate progress of the task. For example, when a team member has completed implementation on a task, such that the task is ready for testing, the team member may move the task token for the task from the implementation column to the test  and
transmitting a third notification regarding the task and availability of the modified token to the task-execution information processing systems of the set of one or more task-execution information processing systems or the at least one new task-execution information processing system (col 12, line 38-67, " the user interface 500 may be a read-only interface, enabling users to view project-related data but not update the data or request changes. Alternatively, some implementations enable a user to request changes through the user interface 500. For example, in some implementations a user may move virtual task tokens on the virtual project board of section 504, to request changes in task status, task assignment, and so forth. The user interface may include any number of controls to enable a user to request changes. In the example shown, the user interface 500 includes a control 508 to enable a user to request that a task be added to the virtual project board. The user interface 500 also includes a control 510 to enable a user to request that a task be 
wherein the transmitted notification regarding the simplified version of the task further comprises information regarding a token to assign to a task-execution information processing system that submits a task result for the simplified version of the task (col 3, line 25-40, "The position of each task token on the project board may indicate a status or progress of a task associated with the task token. The project board may be arranged into rows and columns. In some implementations, each column on the project board may correspond to a different phase for the tasks on the project board. For example, in cases where the project board tracks the progress of a software development project, the columns may correspond to project phases such as design, implementation, test, complete, shipped, deployed, and so forth. Members of the software development team may move a task token from one 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Loveland and You with Feinstein because using tokens would enable more effective tracking of task data (see Feinstein, col 1, line 5-16)
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the task management system as taught by Feinstein in the Loveland and You combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loveland and You, as applied above, and further in view of Olding et al. (US 2012/0029978 A1) (hereinafter Olding).

Claims 5, 11-12:
Loveland and You do not specifically disclose wherein the at least one quality metric comprises at least one of: an accuracy measurement of previous task results submitted by 
wherein the at least one quality metric comprises at least one of: an accuracy measurement of previous task results submitted by the task-execution information processing system (see para [0054], "For example, a system may assign the same task to several workers until a threshold confidence level is reached for the task, at which time the system determines the correct response for the task within an acceptable margin of error. In such an embodiment, the system may keep track of each worker's reputation to predict how often the worker is expected to provide a correct response. A worker's reputation may be based on the historical accuracy of the worker's responses. For more accurate workers, the system would expect to need to assign the same task to fewer workers to achieve the necessary confidence level for the task. This is in part because less accurate workers need more confirming responses before the system can reach the necessary confidence level for a response. Since the system pays workers for their responses to tasks, fewer assigned tasks results in a lower cost to the system. Accordingly, the expected value of a response from a more accurate worker is higher than the expected value of a response from a less accurate worker, regardless of the content of the responses. The system may thus compensate workers differently based on the accuracy of their responses to previous tasks, and this compensation need not take into account the accuracy of the response for which a worker is presently being compensated."); an average task completion time associated with the task-execution information processing system; and performance of the task-execution information processing system with respect to other task-execution information processing system of the set of one or more task-execution information processing systems for at least one previous task.
determining a simplified version of the task (see para [0042], "In step 606, the job is divided into tasks. Task division may be performed by task decision module 313. Jobs may be divided into tasks in a variety of ways. In one embodiment, jobs are divided into tasks that are independent of each other and that can be performed by separate workers. Various factors may be taken into account when dividing jobs into tasks, including the size or difficulty of individual tasks, the ability to verify task responses, and the ability to assemble responses into a job result. Particular tasks may be dependent on completion of other tasks. For example, the first phase of a job may involve a certain types of tasks, while the second phase may involve different types of tasks that work on the responses from the first phase."); and
transmitting a notification regarding the simplified version of the task to the set of one or more task-execution information processing system (see para [0045], "The server then determines 608 workers to handle the tasks. The task decision module 313 may communicate with the worker management module 312 to retrieve information about possible workers from the worker data storage 314. Task assignment decisions may be based on many factors, including data provided about workers during registration (or subsequent update of registration information), and including data learned about workers from their past performance of tasks.").
receiving at least one task result associated with the simplified version of the task from at least one task-execution information processing system of the set of one or more task-execution information processing systems, wherein the simplified version of the task requests verification of received task results (see para [0042]-[0043], showing the tasks can be divided into simpler tasks and showing the tasks include verification )
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Loveland and You with Olding because using including accuracy provides a useful parameter for determining task assignment to achieve high quality results (see Olding, para [0002]-[0004]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for economic rewards for the performance of tasks by a distributed workforce as taught by Olding in the Loveland and You combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Loveland and You, as applied above, and further in view of Ellis et al. (US 2011/0196802 A1) (hereinafter Ellis).

Claim 15:
Loveland does not specifically disclose identifying particular keywords in the description of the task.  In analogous art, Ellis discloses the following limitations:
identifying particular keywords in the description of the task (see para [0054], "the example job posting 500 includes a job summary section 530, a title 510, a job description summary 515, an essential functions/duties section 520 and a job requirements section 525. Job posting reformatter 218 may scan the job posting for section headings such as "Job Summary," "Position Summary," "Essential Functions," and so on. Job posting reformatter 218 may also scan for keywords such as "salary," "years," "education," and so forth.");
determining that one or more of the keywords match keywords in profile information for a new task-execution information processing system, wherein a notification regarding the task has not yet been transmitted to the new task-execution information processing system (see para [0054]-[0059], showing scanning words and matching based on the search criteria which are not necessarily pushed to a user ); and
adding the new task-execution information processing system to the set of one or more task-execution information processing systems (see para [0061]-[0063], showing new results are added to the job queue).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Loveland and You with Ellis because using keywords can enable more effective and efficient identification of workers by the 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for hiring using social networks as taught by Ellis in the Loveland and You combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.











Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2016/0062441 A1
US 2018/0357541 A1
US 2009/0070767 A1
US 2005/0197936 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUJAY KONERU/
Primary Examiner, Art Unit 3624